ACCEPTED
                                                                                        06-14-00100-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  11/11/2015 3:55:23 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

                                NO.06-14-00100-CV

MARK MUELLER                            §            IN THE SIXTH     FILED IN
                                                               6th COURT OF APPEALS
Appellant                               §                        TEXARKANA, TEXAS
                                        §                      11/12/2015 8:52:00 AM
vs.                                     §            COURT   OF APPEALS
                                                                    DEBBIE AUTREY
                                                                        Clerk
                                        §
JAMES H. DAVIS,                         §
INDIVIDUALLY AND D/B/A                  §
JD MINERALS AND JDMI, LLC               §
Appellees                               §            TEXARKANA, TEXAS

      APPELLEES’ MOTION FOR LEAVE TO FILE LETTER BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COME James H. Davis, Individually and d/b/a JD Minerals and JDMI,

LLC, Appellees, and respectfully file this Motion for Leave in accordance with Texas

Rule of Appellate Procedure 10 and would show the Court that:

      The Appellees wish to file their Letter Brief. Appellees Letter Brief is filed

contemporaneously with this motion for leave.

      Oral Argument is set for November 18, 2015 at 10:00 a.m. in Texarkana.

      WHEREFORE, PREMISES CONSIDERED, Appellees’ pray that the Court

grant their Motion for Leave to file their Letter Brief.




                                      Page 1 of 3
        Respectfully Submitted,

        ANDERSON, LEHRMAN, BARRE
           & MARAIST, LLP
        Gaslight Square
        1001 Third Street, Suite 1
        Corpus Christi, Texas 78404
        Telephone: (361) 884-4981
        Facsimile: (361) 884-9618


  By:   /s/ Douglas D. McLallen
        Douglas D. McLallen
        State Bar No. 00788025
        ATTORNEYS FOR APPELLEE


        Marshall C. Wood
        State Bar No. 00797690
        Norton & Wood, LLP
        315 Main Street
        Post Office Box 1808
        Texarkana, Texas 75504
        Telephone: (903) 823-1321
        Facsimile: (903) 823-1325
        Email: marshall@nortonandwood.com




Page 2 of 3
                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all parties.

       Bob Whitehurst, Counsel for Appellant, Mark Mueller, does not oppose the
filing of Appellees’ Letter Brief.



                                             /s/ Douglas D. McLallen
                                             Douglas D. McLallen




                         CERTIFICATE OF SERVICE

      I certify that on November 11, 2015, a true and correct copy of foregoing was
served on counsel of record as indicated below.


Mr. Bob Whitehurst                       Via Electronic Delivery: whitehurstlawfirm@yahoo.com
Whitehurst & Whitehurst
Attorneys at Law
5380 Old Bullard Road, Suite 600, #363
Tyler, Texas 75703



                                             /s/ Douglas D. McLallen
                                             Douglas D. McLallen


                                    Page 3 of 3